DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
Claims 1-15 are pending. The indefiniteness rejection is maintained since claim 1 still recites “a second matrix” and “a densifying resin”.

Response to Arguments
Applicant’s arguments, see page 8, lines 1-15, filed April 21, 2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fameau (US 2014/0030105). Fameau discloses a protective fitting (24) extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 4) and extending along the transverse direction between a first end and a second end (Fig. 2, pars. 44-50), and a thickness of the adhesive (40) provided between a forward transverse end of the leading edge and the second end of the protective fitting along a transverse direction (4, par. 47) is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting (Fig. 2, par. 46). Accordingly, the recited limitation regarding the thickness of the adhesive does not appear to be patentable.
Additionally, applicant raises the argument (see page 7) that the blade features of Parkin (US 2011/0194941) deals with a ducted propeller and are incompatible with teachings of unducted propellers which appears applicable to the combination used in the rejection below. Note that Parkin discloses any kind of composite blade as part of the invention (par. 13), and the invention is not limited to just ducted blades. In response to applicant's argument that Parkin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Parkin is in the field of applicant’s endeavor of composite blades with composite fittings, and also is reasonably pertinent to the particular problem of protecting leading edges of composite material propeller blades (whether the blades are unducted or ducted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a densifying resin” in line 12, however there is already antecedent basis for “second matrix” in line 8. It is unclear whether “a densifying resin” is the same material as the second matrix, or whether the fitting requires a densifying resin and a second matrix.
Claim 15 recites “The turbine engine according to claim 14”, however claim 14 is directed to a method, and it is unclear what limitations are being incorporated by this reference.
Claims 2-5 and 11-13 are indefinite based on their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15, which is directed to “the turbine engine” does not reference a claim previously set forth and incorporate all the limitations of the claim to which it refers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) and in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 1, Boston discloses an aviation turbine engine (10) having at least one unducted rotary propeller having a plurality of blades (40, Figs. 1-2).
Boston does not disclose each blade comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; 
a protective fitting for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix, said fitting being adhesively bonded onto the leading edge of the blade body using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction a first end and a second end, said fitting being formed from a dry fiber preform injection molded with a densifying resin; and
a polyurethane film for providing protection against erosion covering the blade body and the fitting,
wherein a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting.
Parkin discloses a blade (10) comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix (par. 13), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a);
a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix (par. 14), said fitting being adhesively bonded onto the leading edge of the blade body using adhesive (par. 14), said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a second end (Fig. 1A, Fig. 2), said fitting being formed from a dry fiber preform (10, pars. 13-14) injection molded with a densifying resin (pars. 14, 19-20; step 48).
Boston which discloses an aviation turbine engine having at least one unducted rotary propeller having a plurality of blades, is silent about the construction of the plurality of blades. Parkin, which is also directed to turbine composite blades including propellers (see par. 13), discloses a composite blade construction which enables the sheathing to be formed in a single molding step eliminating the cost of additional tooling and an adhesive bonding and curing step, and further increases the wear life (par. 23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Boston by providing each blade with a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; a protective fitting for protecting the leading edge, and made of composite material having fiber reinforcement and a second matrix, said fitting being adhesively bonded onto the leading edge of the blade body using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a second end, said fitting being formed from a dry fiber preform injection molded with a densifying resin, as taught by Parkin, to enables the sheathing to be formed in a single molding step eliminating the cost of additional tooling and an adhesive bonding and curing step, and further increases the wear life (Parkin par. 23).
	Merz discloses a polyurethane film (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing a polyurethane film for providing protection against erosion covering the blade, as taught by Merz, such that the film covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau discloses a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting (20) along a transverse direction (4, par. 47) is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting (Fig. 2, par. 46).
	Boston, as modified above by Parkin, discloses composite blades with adhesive joining the fitting to the blade body, however does not disclose the relative thicknesses of the adhesive. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater thickness at an end adjacent to the leading edge which accommodates the adhesive for the joining of the components, and allows the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (pars. 46-47). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Boston by providing a thickness of adhesive provided between a forward transverse end of a leading edge and a second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting, as taught by Fameau, to accommodate the adhesive for the joining of the components, and to allow the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (Fameau pars. 46-47).
	In regards to claim 4, the modified engine of Boston comprises the leading edge of the blade body presents a tenon shape in cross-section, and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile to the leading edge (Parkin Fig. 2).
	In regards to claim 12, the modified engine of Boston comprises the leading edge of the blade body has a transverse cross-section that is different from a transverse cross-section of the protective fitting (Fameau Fig. 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Parkin (US 2011/0052405).
In regards to claim 2, the modified engine of Boston lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not explicitly disclose providing two-dimensional weaving. Parkin ‘405, which is also directed to a composite blade, discloses providing two-dimensional weaving to give the composite material strength at the desired orientation (par. 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing at least one fiber layer presenting two-dimensional weaving, as taught by Parkin ‘405, to give the composite material strength at the desired orientation (Parkin ‘405 par. 20).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
In regards to claim 3, the modified engine of Boston discloses a variety of composite construction (see Parkin ‘941 pars. 13, 17), however does not disclose the dry fiber preform presents three-dimensional weaving.
Dambrine discloses a preform for a composite blade with the dry fiber preform presents three-dimensional weaving (par. 6). 
Boston, as modified by Parkin, discloses composite blades however does not disclose the dry fiber preform presents three-dimensional weaving. Danbrine, which is also directed to a composite blade for a turbine engine, discloses a composite blade part formed of three-dimensional weaving which reduces weight, reduces production time, and eliminates delamination often experienced with 2D woven articles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing the dry fiber preform presents three-dimensional weaving, as taught by Dambrine, to reduce weight, to reduce production time, and to eliminate delamination often experienced with 2D woven articles.

Claims 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Hodgson (US 2015/0044056).
In regards to claims 5 and 11, the modified engine of Boston comprises a cross-section of the fitting appears to present a constant thickness around the leading edge (Parkin Fig. 2).
Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.
	In regards to claim 13, the modified engine of Boston comprises the leading edge of the blade body presents a tenon shape in cross-section (see Fameau Fig. 2, as modified above to provide adhesive cavity 4), and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile to the leading edge (Fameau Fig. 2, also see Parkin Fig. 2).
	The modified engine of Boston lacks the fitting presents a constant thickness around the leading edge.
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) and in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 6, Parkin discloses a method of fabricating a blade (10) comprising: 
fabricating a blade body made of composite material comprising fiber reinforcement densified by a first matrix (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13);
fabricating a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement densified by a second matrix (par. 14), the fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1a) and extending along the transverse direction between a first end and a second end and the fitting (Fig. 2) being formed from a dry fiber preform (10, pars. 13-14) injection molded with a densifying resin (pars. 14, 19-20; step 48);
adhesively bonding the fitting onto the leading edge of the blade body using adhesive (par. 14), said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1A which does not includes root 24).
Parkin does not disclose: 
forming a polyurethane film on the blade body and the fitting so as to cover the blade body and the fitting with said polyurethane film,
wherein a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting.
	Merz discloses forming a polyurethane film on a blade (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Parkin discloses a method for fabricating a composite blade, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of fabricating a blade of Parkin, by providing a polyurethane film so as to cover the blade with the polyurethane film, as taught by Merz, such that the film is formed on and covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau discloses a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting (20) along a transverse direction (4, par. 47) is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting (Fig. 2, par. 46).
	Boston, as modified above by Parkin, discloses composite blades with adhesive bonding of the fitting to the blade body, however does not disclose the relative thicknesses of the adhesive. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater thickness at an end adjacent to the leading edge which accommodates the adhesive for the joining of the components, and allows the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (pars. 46-47). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Boston by providing a thickness of adhesive provided between a forward transverse end of a leading edge and a second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting, as taught by Fameau, to accommodate the adhesive for the joining of the components, and to allow the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (Fameau pars. 46-47).
	Note that the recitation of “for an unducted rotary propeller of an aviation turbine engine” in the preamble is being interpreted as intended use. As set forth in MPEP 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this case, the recitation of “for an unducted rotary propeller of an aviation turbine engine” appears to be an intended use with the method of fabricating the blade fully set forth by the recited steps in the body of the claims. Accordingly, the intended use “for an unducted rotary propeller of an aviation turbine engine” does not appear to be positively recited.
	In regards to claim 14, the modified method comprises the leading edge of the blade body has a transverse cross-section that is different from a transverse cross-section of the protective fitting (Fameau Fig. 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105) and in further view of Parkin (US 2011/0052405).
The modified method of Parkin lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Parkin discloses a dry fiber perform, however does not explicitly disclose providing two-dimensional weaving. Parkin ‘405, which is also directed to a composite blade, discloses providing two-dimensional weaving to give the composite material strength at the desired orientation (par. 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin by providing at least one fiber layer presenting two-dimensional weaving, as taught by Parkin ‘405, to give the composite material strength at the desired orientation (Parkin ‘405 par. 20).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
The modified method of Parkin comprises a dry fiber perform, however does not disclose the dry fiber preform presents three-dimensional weaving.
Dambrine discloses a preform for a composite blade with the dry fiber preform presents three-dimensional weaving (par. 6). 
Parkin discloses a dry fiber perform, however does not explicitly disclose providing three-dimensional weaving. Danbrine, which is also directed to a composite blade for a turbine engine, discloses a composite blade part formed of three-dimensional weaving which reduces weight, reduces production time, and eliminates delamination often experienced with 2D woven articles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing the dry fiber preform presents three-dimensional weaving, as taught by Dambrine, to reduce weight, to reduce production time, and to eliminate delamination often experienced with 2D woven articles.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105), and in further view of Laurenceau (WO 2015/004362 A1, see translation provided on November 2, 2020).
In regards to claim 9, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto.
Laurenceau discloses a step of machining the blade body (20) after being formed but before being attached to a sheathing (30, see Fig. 3), so as to impart the desired shaped cross-section (English translation page 11, lines 439). 
Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses machining the blade body before assembling the blade body with the protective layer to ensure that the components are fit together, Thus, it would have been obvious to further modify the method of Parkin by machining the blade body so as to impart the desired shaped cross-section as taught by Laurenceau, such that a tenon-shaped cross section is imparted, to ensure the components properly fit together.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105) in view of Laurenceau (WO 2015/004362 A1) and in further view of Hodgson (US 2015/0044056).
In regards to claim 10, the modified method of Parkin comprises the cross-section of the fitting which appears to present a constant thickness around the leading edge (Parkin Fig. 2).
Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.
In regards to claim 15, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto, and the fitting has a cross-section with a constant thickens around the leading edge.
Laurenceau discloses a step of machining the blade body (20) after being formed but before being attached to a sheathing (30, see Fig. 3), so as to impart the desired shaped cross-section (English translation page 11, lines 439). 
Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses machining the blade body before assembling the blade body with the protective layer to ensure that the components are fit together, Thus, it would have been obvious to further modify the method of Parkin by machining the blade body so as to impart the desired shaped cross-section as taught by Laurenceau, such that a tenon-shaped cross section is imparted, to ensure the components properly fit together.
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              

5/26/2021